Citation Nr: 0806335	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-42 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to Department of Veterans' Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had recognized service from May 1945 to July 
1945.  The appellant is claiming benefits as the surviving 
spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from June 2004 decision, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In June 2004, the RO denied the appellant's request to reopen 
the claim to recognize the appellant as the surviving spouse 
of the veteran for the purpose of establishing entitlement to 
VA benefits.  The appellant filed a notice of disagreement in 
June 2004.  At this time, she requested a "local hearing" 
where she can submit new and material evidence and present 
witnesses.  A hearing has not been scheduled nor has this 
request for a local hearing been withdrawn.  Therefore, due 
process considerations require remand so that the appellant 
may present her arguments to the RO at a local hearing.  In 
July 2004, the appellant elected to have her disagreement 
with the June 2004 RO decision reviewed by a Decision Review 
Officer (DRO).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should arrange for the 
appellant to be accorded a personal 
hearing before a DRO.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should provide the appellant and her 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  

Thereafter, the case should then be returned to the Board for 
further appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



